Exhibit 10.35
Binding Term Sheet




Issuer:
Global Gold Consolidated Resources Limited (“GGCR”)
 
Subscriber:
Consolidated Resources Armenia and affiliates (“CRA”)
 
Transaction:
Convertible Notes (“the Notes”)
 
Principal Amount:
Not less than US$2 million during the Interim Period in accordance with the Use
of Proceeds as defined herein, unless otherwise agreed to and approved by 75% of
the Board of GGCR
 
Use of Proceeds:
In accordance with the GGCR Interim Funding Budget, which is to be unanimously
approved by the Board of Directors of GGCR
 
Advance:
$377,134 to be funded directly to Armenia in accordance with the GGCR Interim
Funding Budget prior to the planned closing of the Joint Venture (the “GGCR
Advance Funding”) scheduled for the week of January 9th, 2012
 
Funding Term:
Interim Period, defined as the period beginning immediately after the closing of
the Joint Venture and ending at the completion of the Public Listing process as
defined in section 2.4 of the Joint Venture agreement
 
Funding Process:
Given the dynamic funding requirements of the Properties, as defined in the
Joint Venture agreement, all funding needs under the Board approved GGCR Budget
will be met by periodic request from any one or more members of the GGCR Board
following which approval will be required from 75% of the GGCR Board.  In the
event of a GGCR stalemate for more than 10 days, a decision may be made based on
a majority vote and the parties acknowledge and agree that funds for the budget
may be provided from BNP Paribas, Industrial Minerals, ABB, Firebird Management,
individual directors, or other sources that have provided funding in the past.
 
Co-investment Right:
GGC may co-invest with CRA on an equivalent basis in the Notes
 
Maturity
1 year
 
Cash Coupon / Minimum Return:
3% per annum Cash Coupon / Guaranteed Minimum Annual IRR of 15% at a liquidity
event (“Liquidity Event”)
 
Conversion:
At the Liquidity Event, the principal amount of the Notes will be repaid in full
based on the value of the Notes at market (the “Market Value”) assuming a
conversion value into new common shares of GGCR representing a value agreed to
in section 2.5 of the Joint Venture agreement (for the avoidance of doubt, the
value is 1% of the existing shares of JVC then held by GGC for each $784,314 of
the Notes).  Except as provided for under the Cash Election in Section 2.5 of
the Joint Venture agreement, the Notes may not be voluntarily converted by CRA
into GGCR except by the unanimous consent of the Board of Directors of GGCR and
otherwise will become due at the earlier of the Liquidity Event or Maturity,
subject to Section 2.5 of the Joint Venture agreement
 

 
 
 

--------------------------------------------------------------------------------

 
 
Liquidity Event:
Liquidity Event is defined as an IPO or a change of control of GGCR or any of
its subsidiaries including Mego-Gold LLC or Getik Mining Company LLC
 
Put/Call Feature:
None
 
Prepayment:
The Notes may be repaid early at any time prior to the Liquidity Event without
penalty.
 
Information Rights:
Quarterly reporting on financial and operational progress at GGCR
 
Events of Default:
Those typical for transactions of this type, including, without limitation,
change of control and cross-default to other indebtedness and specified material
contracts, subject to appropriate cure periods
 
Security:
The obligations of GGCR under the Notes would be secured by a guarantee of
Global Gold Corporation until the closing of the joint venture
 
Representations and Warranties
Usual and customary for transactions of this type, including, without
limitation: (i) corporate status, (ii) corporate power and
authority/enforceability, (iii) no violation of law or contracts or
organizational documents, (iv) no litigation, (v) accuracy of financial
statements and no material adverse change, and (vi) perfected security interests
in respect of the Security (as described herein).
 
Covenants
By GGCR: usual and customary for transactions of this type, including, without
limitation: (i) delivery of financial statements and other reports,
(ii) compliance certificate, (iii) notices of default, litigation and
governmental proceedings, (iv) compliance with laws and maintenance of permits
and licenses, (v) payment of taxes, (vi) maintenance of insurance, (vii) no
additional liens or other encumbrances on the assets subject to the Security (as
described herein), (viii) no distributions nor dividends, (ix) no issuance of
securities or debt, and (x) no change in business
 
Conditions Subsequent:
·Closing of Joint Venture scheduled during the week of January 9th
·Preparation and execution of Convertible Note documentation

 
 
 

--------------------------------------------------------------------------------

 
 
GGCR Interim Funding Budget
 
Item
 
Priority
   
Cost
               
Immediate Funding for Toukhmanuk (GGCR Advance Funding)
    1     $ 377,134  
2012 Armenia and Partial NY Overhead (5 months w/zero revenue)
    1       1,250,000  
ABB 2012 Debt Service (5 months)
    1       450,000  
Reserve
    1       500,000  
Priority 1 Items to Sustain Armenia Operations
    1     $ 2,577,134                    
24,000m of Drill core re-logging, re-sampling, 3D block model update
    1     $ 211,779  
Assaying / Re-assaying (maximum)
    1       111,505  
NI-43101 Update + Conceptual Mining Study (remaining CSA Global cost)
    1       39,064  
Behre Dolbear Outstanding Balance
    1       70,735  
Priority 1 Items to Resolve Resource Problems
    1     $ 433,083                    
Lead IPO Counsel (Stikeman Elliot)
    1     $ 300,000  
Jersey Counsel (Ogiers)
    1       50,000  
IPO Auditors (Grant Thornton)
    1       199,000  
TSX Regulatory Costs
    1       210,000  
Provincial Securities Commission
    1       30,000  
Transfer Agent
    1       25,000  
Printing, PR, Roadshow
    1       200,000  
Priority 1 Items to Complete TSX IPO
    1     $ 1,014,000                    
Total Priority 1 Funding Needs through to IPO Completion
          $ 4,024,217                    
Existing Plant Upgrade
    2     $ 535,875  
Slimes Dam Retreatment
    2       932,820  
Priority 2 Items to Improve Cash Flow Profile
    2     $ 1,468,695                    
Total Priority 2 Funding Needs to Improve Cash Flow Profile
          $ 1,468,695                    
Total GGCR Iterim Funding Budget
          $ 5,492,912  

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, GGCR, GGC and CRA have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, for itself and GGCRM
 




By:___________________________
Name: Van Krikorian
Title: Chairman
 
 
 
GLOBAL GOLD CORPORATION, for itself and as Guarantor
 


 
By:___________________________
Name: Van Krikorian
Title: Chairman and CEO
 


 
CONSOLIDATED RESOURCES ARMENIA
 


 
By:___________________________
Name: Jeffrey R. Marvin
 


 